DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 13 January 2021, Claims 1-20 are pending in the application; and claims 1, 3, 57, 9-10, 12, 14-15, and 17-20 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 10 and 15 recite, in part, “the time resource information…is information about one or more synchronization signal (SS) blocks that is fed back by a user equipment (UE).” Applicant has not provided a disclosure which would enable one of ordinary skill in the art to build a system in which a user equipment feeds back time resource information of a reference signal that a user equipment will receive in the future. (i.e., “the transceiver is configured to send a reference signal notification message, wherein the reference signal notification message comprises time resource information of a reference signal, and wherein the reference signal notification message is configured to cause a UE to receive a reference signal based on the time resource information of the reference signal…the time resource information…is information about one or more synchronization signal (SS) blocks that is fed back by a user equipment (UE).” Therefore, claims 10 and 15 are rejected for lack of enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-11 and 17-18 are directed towards a “reference signal notification apparatus. Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus (e.g. “to cause a UE to receive a reference signal based on the time resource information of the reference signal”) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate. (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001).” Further, the feature, “wherein the reference signal notification message is configured to cause a UE to receive a reference signal based on the time resource information of the reference signal” appears to recite a feature of intended use and it is unclear how the claim feature limits the structure of the “reference signal notification apparatus. Therefore, claims 7-11 and 17-18 are rejected for lack of clarity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia et al. “On CSI-RS Design for DL Beam Management”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, 16th-20th January 2017, R1-1701102, hereafter D1.

Regarding claim 1, D1 discloses a reference signal notification method, comprising: 
(Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1...A network can flexible configure a user-specific RX/TX beamformer training by using IFDMA based CSI-RS design with different repetition factor values, k, and the number of antenna ports, NP, according to UE and network needs.”; See Observation 17 and Observation 18 and subsequent paragraph disclosing “it can be seen as benefical to consider a possibility to compute downlink CSI based CSI-RS for P2…CSI-RS design with different repetition factor values…UE needs to be aware of TX beams over which DL CSI aquisation is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH.”; See also section 3.1 first paragraph and Figure 2 disclosing “it is not possible to transmit beams into the desired beam space simultaneously at one shot”), and 
wherein the reference signal notification message is configured to cause a UE to receive a reference signal based on the time resource information of the reference signal (This is a feature of intended use and not considered limiting to the claim because it only refers to the configuration of the reference signal notification message which is defined by the step of the method (e.g., “comprises time resource information of a reference signal” and this wherein clause  is not given weight when it simply expresses the intended result of a process step positively recited. (MPEP 2111.04 (I)); Further, D1 discloses such intended use at Section 3.2 Observation 18 and subsequent paragraph disclosing “UE needs to be aware of TX beams over which DL CSI acquisition is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH”; Section 3.1 disclosing “DL CSI acquisition requires UE to be able to compute CQI, PMI, RI based on CSI-RS”).  

Regarding claim 2, D1 discloses the method according to claim 1, wherein: 
(See D1 Id.).  

Regarding claim 3, D1 discloses the method according to claim 1, 
wherein the reference signal is a CSI-RS, and wherein the reference signal notification message further comprises one or more pieces of the following information: beam information of the CSI-RS, a cell identity, period information corresponding to a subframe of the CSI-RS, bandwidth information of the CSI-RS, antenna port information of the CSI-RS, numerology information of the CSI-RS, or time-frequency resource mapping relationship information of the CSI-RS (See D1 Id., See also Section 2, Observation 4 and preceding paragraph, Observation 6 and preceding paragraph).  

Regarding claim 4, D1 discloses the method according to claim 1, comprising: 
sending, by the network device, the reference signal notification message to a user equipment (UE), wherein the network device is a network device in a current cell of the UE, or wherein the network device is a network device in a neighboring cell of a current cell of the UE (Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1 “UE needs to be aware of TX beams over which DL CSI aquisation is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH”; Section 2, Observation 4 preceding paragraph and Proposal 2 disclosing cell specific broadcasts).  

Regarding claim 5, D1 discloses a reference signal notification method, comprising: 
receiving, by a UE, a reference signal notification message, wherein the reference signal notification message comprises time resource information of a reference signal (Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1...A network can flexible configure a user-specific RX/TX beamformer training by using IFDMA based CSI-RS design with different repetition factor values, k, and the number of antenna ports, NP, according to UE and network needs.”; See Observation 17 and Observation 18 and subsequent paragraph disclosing “it can be seen as benefical to consider a possibility to compute downlink CSI based CSI-RS for P2…CSI-RS design with different repetition factor values…UE needs to be aware of TX beams over which DL CSI aquisation is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH.”; See also section 3.1 first paragraph and Figure 2 disclosing “it is not possible to transmit beams into the desired beam space simultaneously at one shot”); and
receiving by the UE, a reference signal based on the time resource information of the reference signal (Section 3.2 Observation 18 and subsequent paragraph disclosing “UE needs to be aware of TX beams over which DL CSI acquisition is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH”; Section 3.1 disclosing “DL CSI acquisition requires UE to be able to compute CQI, PMI, RI based on CSI-RS”).

Regarding claim 6, D1 discloses the method according to claim 5, comprising: 
receiving, by the UE, a reference signal notification message sent by a network device in a current cell; or receiving, by the UE, a reference signal notification message sent by a network device in a neighboring cell of a current cell (Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1 “UE needs to be aware of TX beams over which DL CSI aquisation is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH”; Section 2, Observation 4 preceding paragraph and Proposal 2 disclosing cell specific broadcasts).  

Regarding claim 7, D1 discloses a reference signal notification apparatus, comprising a transceiver, wherein the transceiver is configured to send a reference signal notification message, wherein the reference signal notification message comprises time resource information of a reference signal (Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1...A network can flexible configure a user-specific RX/TX beamformer training by using IFDMA based CSI-RS design with different repetition factor values, k, and the number of antenna ports, NP, according to UE and network needs.”; See Observation 17 and Observation 18 and subsequent paragraph disclosing “it can be seen as benefical to consider a possibility to compute downlink CSI based CSI-RS for P2…CSI-RS design with different repetition factor values…UE needs to be aware of TX beams over which DL CSI aquisation is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH.”; See also section 3.1 first paragraph and Figure 2 disclosing “it is not possible to transmit beams into the desired beam space simultaneously at one shot”), and 
wherein the reference signal notification message is configured to cause a UE to receive a reference signal based on the time resource information of the reference signal (This is a feature of intended use and not considered limiting to the claim because it only refers to the configuration of the reference signal notification message which is defined by the claim (e.g., “comprises time resource information of a reference signal” and this wherein clause  is not given weight when it simply expresses the intended result of a functional limitation positively recited. (MPEP 2111.04 (I)); Further, D1 discloses such intended use at Section 3.2 Observation 18 and subsequent paragraph disclosing “UE needs to be aware of TX beams over which DL CSI acquisition is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH”; Section 3.1 disclosing “DL CSI acquisition requires UE to be able to compute CQI, PMI, RI based on CSI-RS”).

Regarding claim 8, D1 discloses the apparatus according to claim 7, wherein: 
the reference signal is a channel state information reference signal (CSI-RS); and the time resource information is at least one of subframe configuration information, a time offset, or measurement window information of the CSI-RS  (See D1 Id.).  

Regarding claim 9, D1 discloses the apparatus according to claim 7, wherein the reference signal is a CSI-RS, and wherein the reference signal notification message further comprises one or more pieces of the following information: 
beam information of the CSI-RS, a cell identity, period information corresponding to a subframe of the CSI-RS, bandwidth information of the CSI-RS, antenna port information of the CSI-RS, numerology information of the CSI-RS, or time-frequency resource mapping relationship information of the CSI-RS (Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1...A network can flexible configure a user-specific RX/TX beamformer training by using IFDMA based CSI-RS design with different repetition factor values, k, and the number of antenna ports, NP, according to UE and network needs.”).  

Regarding claim 10, D1 discloses the apparatus according to claim 9, wherein at least one of the time resource information or the beam information is information about one or more synchronization signal (SS) blocks that is fed back by a user equipment (UE) (Section 2 and 3.1 disclosing for P1 procedure CSI-RS is multiplexed into synchronization symbol blocks ; second to last paragraph on pg. 4 disclosing “According to the objectives of DL beam management procedure P1 and mobility measurements discussed in previous section, UE is assumed to exploit CSI-RS and compute at least following information and provide a feedback report via L1/L2 signaling to eNB: beam ID, beam quality information. TX beam ID can be computed at UE-side based on AP ID(s) associated with indentified TX beam(s) and sweep symbol number(s) associated with identified TX beam(s). Beam quality, e.g. RSRP, RSRQ, can be measured at UE based on received signal powers of CSI-RS APs that are associated with TX beams. As a result of this, a robust and low complexity way, can be enabled to perform beam-level measurements at UE-side.”; Section 3.2 disclosing “it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1).  

 Regarding claim 11, D1 discloses the apparatus according to claim 7, wherein the transceiver is further configured to send the reference signal notification message to a UE, 
wherein the reference signal notification apparatus is a network device in a current cell of the UE, or wherein the network device is a network device in a neighboring cell of a current cell of the UE (Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1 “UE needs to be aware of TX beams over which DL CSI aquisation is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH”; Section 2, Observation 4 preceding paragraph and Proposal 2 disclosing cell specific broadcasts).  

Regarding claim 12, D1 discloses a reference signal notification apparatus, comprising a transceiver, wherein the transceiver is configured to receive a reference signal notification message, wherein the reference signal notification message comprises time resource information of a reference signal (Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1...A network can flexible configure a user-specific RX/TX beamformer training by using IFDMA based CSI-RS design with different repetition factor values, k, and the number of antenna ports, NP, according to UE and network needs.”; See Observation 17 and Observation 18 and subsequent paragraph disclosing “it can be seen as benefical to consider a possibility to compute downlink CSI based CSI-RS for P2…CSI-RS design with different repetition factor values…UE needs to be aware of TX beams over which DL CSI aquisation is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH.”; See also section 3.1 first paragraph and Figure 2 disclosing “it is not possible to transmit beams into the desired beam space simultaneously at one shot”); and
receive a reference signal based on the time resource information of the reference signal (Section 3.2 Observation 18 and subsequent paragraph disclosing “UE needs to be aware of TX beams over which DL CSI acquisition is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH”; Section 3.1 disclosing “DL CSI acquisition requires UE to be able to compute CQI, PMI, RI based on CSI-RS”).  

Regarding claim 13, D1 discloses the apparatus according to claim 12, wherein the reference signal is a channel state information reference signal (CSI-RS); and the time resource information is at least one of subframe configuration information, a time offset, or measurement window information of the CSI-RS (See D1 Id.).  

Regarding claim 14, D1 discloses the apparatus according to claim 12, wherein the reference signal is a CSI-RS, and wherein the reference signal notification message further comprises one or more pieces of the following information: 
beam information of the CSI-RS, a cell identity, period information corresponding to a subframe of the CSI-RS, bandwidth information of the CSI-RS, antenna port information of the CSI-RS, numerology information of the CSI-RS, or time-frequency resource mapping relationship information of the CSI-RS (Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1...A network can flexible configure a user-specific RX/TX beamformer training by using IFDMA based CSI-RS design with different repetition factor values, k, and the number of antenna ports, NP, according to UE and network needs.”).  

Regarding claim 15, D1 discloses the apparatus according to claim 14, wherein at least one of the time resource information or the beam information is information about one or more synchronization signal (SS) blocks that is fed back by a UE (Section 2 and 3.1 disclosing for P1 procedure CSI-RS is multiplexed into synchronization symbol blocks ; second to last paragraph on pg. 4 disclosing “According to the objectives of DL beam management procedure P1 and mobility measurements discussed in previous section, UE is assumed to exploit CSI-RS and compute at least following information and provide a feedback report via L1/L2 signaling to eNB: beam ID, beam quality information. TX beam ID can be computed at UE-side based on AP ID(s) associated with indentified TX beam(s) and sweep symbol number(s) associated with identified TX beam(s). Beam quality, e.g. RSRP, RSRQ, can be measured at UE based on received signal powers of CSI-RS APs that are associated with TX beams. As a result of this, a robust and low complexity way, can be enabled to perform beam-level measurements at UE-side.”; Section 3.2 disclosing “it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1).  

Regarding claim 16, D1 discloses the apparatus according to claim 12, wherein: 
the transceiver is configured to receive a reference signal notification message sent by a network device in a current cell; or the transceiver is configured to receive a reference signal notification message sent by a network device in a neighboring cell of a current cell (Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1 “UE needs to be aware of TX beams over which DL CSI aquisation is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH”; Section 2, Observation 4 preceding paragraph and Proposal 2 disclosing cell specific broadcasts).  

Regarding claim 17, D1 discloses the apparatus according to claim 7, wherein the reference signal notification message further comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1 “UE needs to be aware of TX beams over which DL CSI aquisation is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH”; Section 2, Observation 4 preceding paragraph and Proposal 2 disclosing cell specific broadcasts).  

 Regarding claim 18, D1 discloses the apparatus according to claim 7 wherein the transceiver is further configured to send a broadcast message, wherein the broadcast message comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Section 2, Observation 4 preceding paragraph and Proposal 2 disclosing cell specific broadcasts).  [0080]

Regarding claim 19, D1 discloses the apparatus according to claim 12, wherein the reference signal notification message further comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Section 3.2 disclosing “downlink beam management P2 is to enable a TX beam switch based on UE measurments over different TX beams associated with a TRP or inter-TRPs with corresponding beam feedback reports….it can be assumed that a CSI-RS for P2 and P3 is configured as user-specifically and aperiodically for beam refinement purpose based on beams identified in P1 “UE needs to be aware of TX beams over which DL CSI aquisation is computed. Therefore, this is information need to be signaled user-specifically via dedicated control channel, i.e. PDCCH”; Section 2, Observation 4 preceding paragraph and Proposal 2 disclosing cell specific broadcasts).  

Regarding claim 20, D1 discloses the apparatus according to claim 12, wherein the transceiver is further configured to receive a broadcast message, wherein the broadcast message comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Section 2, Observation 4 preceding paragraph and Proposal 2 disclosing cell specific broadcasts).  



Response to Arguments
Warning
Applicant’s amendment to claim 17 has obviated the need for the duplicate claim waring presented in the previous office action; therefore, said warning has been withdrawn.

Claim Rejections – 35 U.S.C. § 112
Applicant’s amendments to claim 18 have effectively remedied the lack of clarity rejection of claim 18 presented in the previous office action; therefore, said rejection has been withdrawn.
With respect to claims 10 and 15, the lack of clarity rejection has not been effectively addressed. The claim recites the following features, “time resource information” and “beam information” is defined as  “information about one or more synchronization signal (SS) blocks.” These features are information and SS blocks transmitted by a base station in applicant’s disclosure. They are not “fed back by a user equipment (UE). 

Claim rejections 102
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive. The reference of record D1 discloses that a beam space of a coverage area includes a plurality of beams in the coverage area and that it is not possible to transmit beams into the desired beam space simultaneously at one shot. (Section 3.2 and Fig. 2). Further, D1 discloses the network can flexibly configure CSI-RS for procedure P2 in a user-specific and aperiodic manner for beam refinement purpose. (Section 3.2 first paragraph and Observations 17 and 18.) This implicitly discloses the time information must be provided such that the UE knows when to look for the CSI-RS on a particular beam since it does not exist on all beams simultaneously. Further, D1 discloses it is beneficial for the user equipment to compute downlink CSI based on CSI-RS and to enable downlink “acquisation” the UE needs to be aware over which TX Beams “DL CSI acquisation” is computed and this information is user specific and provided via dedicated control channel, i.e. PDCCH. (Section 3.2 paragraph after Observation 18.) More still D1 discloses DL “aquisation” requires the UE to be able to compute CQI, PMI, RI based on CSI-RS pattern (See pg. 4 last paragraph). Based on these portions of D1 it is seen by examiner not only teaching of the UE receiving timing information of the CSI-RS, but also disclosing the UE receives the CSI-RS based on the user specific information in order to compute the CQI, PMI, RI based on the received CSI-RS. More still, the feature in claims 1 and 7 “to cause a UE to receive a reference signal based on the time resource information of the reference signal” are recited as features of intended use which cannot be held as limiting to the claimed method since it simply expresses the intended result of a process step positively recited. (MPEP 2111.04 (I). Therefore, these features cannot be relied upon for patentability of claim 1 and 7. More still, with respect to claim 7, it is not clear how the feature, “wherein the reference signal notification message is configured to cause a UE to receive a reference signal based on the time resource information of the reference signal,” limits a reference signal notification apparatus. For these reasons, applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abedini et al. (US 2018/0115940 A1), Park et al. (US 2019/0379431 A1), Harada et al. (US 2020/0029229 A1). Park et al. (US 2020/0112355 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461